In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00026-CV
        ______________________________



       IN THE INTEREST OF A.J., T.J., C.J.,
           J.J., AND M.K, CHILDREN




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
              Trial Court No. 2008-122




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       John H. Jacobs has filed a notice of appeal from a judgment terminating his parental rights

to his children. The judgment of termination was signed July 20, 2009. Jacobs’ notice of appeal

was filed March 15, 2011. Any notice of appeal would thus have been due no later than August 9,

2009. His notice of appeal was therefore filed too late to invoke the jurisdiction of this Court.

See TEX. R. APP. P. 26.1(b); TEX. FAM. CODE ANN. § 263.405 (Vernon 2008). We contacted

Jacobs in accordance with Rule 42.3 of the Texas Rules of Appellate Procedure, explaining that his

notice of appeal appeared to have been filed outside the time provided by the Rules, and asking

him to show this Court how it has jurisdiction over his appeal. TEX. R. APP. P. 42.3. We have

received his response and considered it. It provides no information that could allow this Court to

conclude that his notice of appeal was timely.

       The timetables for appeal are specified by the Rules, and we have no authority to extend

our jurisdiction to allow this appeal to be filed and considered on its merits beyond the time

periods provided by the Rules.

       The notice of appeal was filed over a year and a half late. We have no jurisdiction to

consider the appeal.




                                                 2
      We dismiss the appeal for want of jurisdiction.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:      April 7, 2011
Date Decided:        April 8, 2011




                                              3